EXHIBIT 10.1

 

 

 

STOCKHOLDERS AGREEMENT

iPAYMENT HOLDINGS, INC.

Dated as of August 28, 2012

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

1.

  Restrictions on Transfers      1   

2.

  Call Right      1      2.1     

Right to Purchase

     1      2.2     

Notice

     2      2.3     

Supplemental Call Right

     2      2.4     

Closing

     3      2.5     

Restricted Purchases

     3   

3.

  Drag-Along Rights      4   

4.

  Registration Rights      5   

5.

  Stock Certificate Legends      6   

6.

  Covenants; Representations and Warranties      6      6.1     

New Management Stockholders

     6      6.2     

New Investor Stockholders

     7      6.3     

No Other Arrangements or Agreements

     7      6.4     

Additional Representations and Warranties

     7   

7.

  Amendment and Modification      8   

8.

  Parties      9      8.1     

Assignment Generally

     9      8.2     

Termination

     9      8.3     

Agreements to Be Bound

     9   

9.

  Recapitalizations, Exchanges, etc      9   

10.

  No Third Party Beneficiaries      10   

11.

  Further Assurances      10   

12.

  Governing Law; Jurisdiction; Waiver of Jury Trial      10   

13.

  Invalidity of Provision      10   

14.

  Waiver      11   

15.

  Notices      11   

16.

  Headings      11   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page  

17.

   Counterparts      11   

18.

   Entire Agreement      11   

19.

   Injunctive Relief      12   

20.

   Defined Terms      12   

 

Schedule 1 – Certain Grimstad Stockholders Schedule 2 – Stream Stockholders
Schedule 3 – Spousal Waiver Schedule 4 – New Investor Stockholder Joinder
Agreement

 

ii



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

STOCKHOLDERS AGREEMENT, dated as of August 28, 2012 (this “Agreement”), among
iPayment Holdings, Inc., a Delaware corporation (the “Company”), Carl A Grimstad
(“Grimstad”), each Person listed on Schedule 1 (together with Grimstad, the
“Grimstad Stockholders”), each Person listed on Schedule 2 (the “Stream
Stockholders”), those employees of the Company or its Subsidiaries who may
become a party to this Agreement pursuant to Section 6.1 (collectively, the
“Management Stockholders”) and any Person who may become a party to this
Agreement pursuant to Section 6.2 (any such Person, an “Investor Stockholder”,
and together with the Stream Stockholders and the Management Stockholders, the
“Minority Stockholders”). The Grimstad Stockholders and the Minority
Stockholders are collectively referred to as the “Stockholders”. Capitalized
terms used herein without definition have the meanings ascribed to them in
Section 20.

W I T N E S S E T H:

WHEREAS, as a result of the merger on the date hereof of iPayment Investors,
L.P. (“Investors”), which was the direct parent of the Company, with and into
the Company (the “Merger”), the Grimstad Stockholders and the Stream
Stockholders, which were the sole partners of Investors, have become the sole
stockholders of the Company; and

WHEREAS, the parties hereto desire to enter into this Agreement to set forth
certain rights and obligations with respect to, among other things, the Transfer
of Shares;

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1. Restrictions on Transfers. No Minority Stockholder may Transfer any of his,
her or its Shares, except (i) with the consent of Grimstad or (ii) to a
Permitted Transferee of such Minority Stockholder.

2. Call Right.

2.1 Right to Purchase. The Company shall have the right to purchase from each
Management Stockholder and any Permitted Transferee of such Management
Stockholder, and each such Management Stockholder and Permitted Transferee shall
have the obligation to sell to the Company, any or all shares of Capital Stock
held by such Management Stockholder or Permitted Transferee upon the termination
(including by reason of voluntary resignation, death or Disability) of such
Management

 

1



--------------------------------------------------------------------------------

Stockholder’s employment with the Company or any Company Subsidiary, or acquired
by such Management Stockholder (including upon the exercise of options or
settlement of other equity awards) following such termination of employment, at
a price equal to the Fair Market Value of such shares of Capital Stock and
otherwise on the terms and conditions set forth in this Section 2.

2.2 Notice. If the Company desires to purchase any or all of the shares of
Capital Stock held by a Management Stockholder and, as applicable, such
Management Stockholder’s Permitted Transferee(s), it shall deliver a written
notice (the “Call Notice”) to such Management Stockholder and, as applicable,
such Management Stockholder’s Permitted Transferees, within six months after the
date of the termination of employment of such Management Stockholder (the date
of such termination, the “Termination Date”) or, with respect to any shares of
Capital Stock acquired by the Management Stockholder after the Termination Date,
within six months after the date of such acquisition. The Call Notice shall set
forth the number of shares of Capital Stock to be acquired from such Management
Stockholder and, as applicable, such Management Stockholder’s Permitted
Transferees and the time and place for the closing of the repurchase
transaction.

2.3 Supplemental Call Right.

(a) If for any reason the Company does not elect to purchase all of the shares
of Capital Stock it has the right to purchase pursuant to Section 2.1, Grimstad
shall be entitled to purchase the shares of Capital Stock that the Company has
not elected to purchase (the “Available Shares”) at the Fair Market Value of
such shares and otherwise on the terms and conditions set forth in this
Section 2. As soon as practicable, but in any event within five (5) days after
the Company determines that there will be Available Shares, the Company shall
deliver written notice (“Availability Notice”) to Grimstad setting forth the
number of Available Shares and the Fair Market Value for each such Available
Share.

(b) Grimstad may purchase any or all of the Available Shares by delivering
written notice to the Company within thirty (30) days after the receipt of the
Availability Notice from the Company (such 30-day period, the “Election
Period”).

(c) As soon as practicable, but in any event within five (5) days after the
expiration of the Election Period, the Company will, if necessary, notify the
appropriate Management Stockholder and, as applicable, such Management
Stockholder’s Permitted Transferees, as to the number of shares of Capital Stock
being purchased from such Management Stockholder and, as applicable, such
Management Stockholder’s Permitted Transferees, by Grimstad (the “Supplemental
Call Notice”). The Supplemental Call Notice will set forth the number of shares
of Capital Stock Grimstad will acquire from such Management Stockholder and, as
applicable, such Management Stockholder’s Permitted Transferees and the time and
place of the closing of the repurchase transaction.

 

2



--------------------------------------------------------------------------------

(d) Grimstad may assign his rights under this Section 2.3 with respect to any
Available Shares (and his related rights under Section 2.4) by written notice to
the Company.

2.4 Closing. Subject to Section 2.5, the closing of any repurchase transaction
contemplated by this Section 2 will take place on the date designated in the
Call Notice or in the Supplemental Call Notice, as the case may be, which date
will not be more than one hundred-eighty (180) days after the delivery of such
notice; provided that the closing date of any repurchase transaction
contemplated by this Section 2 with respect to shares of Capital Stock acquired
by a Management Stockholder pursuant to an exercise of options or settlement of
other equity awards shall not occur prior to the date that is six months and one
day after the date on which such Management Stockholder acquired such shares.
Subject to Section 2.5, the Company and Grimstad, as the case may be, will pay
for the shares of Capital Stock to be purchased pursuant to this Section 2 by
delivery of a check payable to the appropriate Management Stockholder and, as
applicable, such Management Stockholder’s Permitted Transferees, or by wire
transfer of immediately available funds to an account designated by such
Management Stockholder in the aggregate amount of the purchase price for such
shares. The Company and Grimstad, as the case may be, will receive customary
representations and warranties from each seller regarding the sale of the shares
of Capital Stock, including but not limited to the representation and warranty
that such seller has good and valid title to the shares of Capital Stock to be
transferred free and clear of all liens, claims and other encumbrances.

2.5 Restricted Purchases. Notwithstanding anything to the contrary contained in
this Agreement, if the Company is unable to make any payment for shares of
Capital Stock when due to any Management Stockholder or such Management
Stockholder’s Permitted Transferees under this Section 2 because (a) the Company
is prohibited from purchasing such shares by applicable law or by any debt
instruments or agreements, including any amendment, renewal, extension,
substitution, refinancing, replacement or other modification thereof, which have
been entered into or which may be entered into by the Company or any Company
Subsidiary (the “Financing Documents”), (b) an event of default has occurred
(or, with notice or the lapse of time or both, would occur) under any Financing
Document and is (or would be) continuing or (c) the purchase of such shares
would or, in the view of the Board (excluding such Management Stockholder),
might result in the occurrence of an event of default under any Financing
Document or create a condition which would or might, with notice or lapse of
time or both, result in such an event of default, the Company shall have the
option to either (i) make such payment at the earliest practicable date at which
the foregoing circumstances do not exist or (ii) pay the purchase price for such
shares with a note that is fully subordinated in right of payment and exercise
of remedies to the lenders’ rights under the Financing Documents.

 

3



--------------------------------------------------------------------------------

3. Drag-Along Rights.

(a) The Company shall seek to effectuate a Liquidity Event upon any request by
Grimstad.

(b) At the time the Company seeks to effectuate a Liquidity Event pursuant to a
request by Grimstad, the Company shall provide each Minority Stockholder written
notice (a “Drag-Along Notice”) of such Liquidity Event and the material terms
thereof not less than ten (10) business days prior to the proposed closing date
of the Liquidity Event and each such Minority Stockholder hereby agrees to
(i) cooperate in good faith to effectuate such Liquidity Event and (ii) consent
to and raise no objections against, and take all reasonable necessary or
desirable actions in connection with, the consummation of the Liquidity Event,
including those actions reasonably requested by Grimstad. Without limiting the
generality of the foregoing, subject to the terms set forth in this Section 3,
(x) each Minority Stockholder hereby waives any dissenters rights, appraisal
rights or similar rights in connection with such Liquidity Event, (y) if all or
any portion of any such Liquidity Event is structured as a sale of Shares, each
Minority Stockholder shall sell any or all the Shares and rights to acquire
Shares held by such Minority Stockholder on a pro rata basis with Grimstad in
accordance with Section 3(c) and (z) if such Liquidity Event is structured as a
merger or other transaction requiring the affirmative vote of stockholders of
the Company, each Minority Stockholder shall vote all of its Shares in favor of
such merger or other transaction (including by executing one or more written
consents in lieu of a meeting, if requested by Grimstad). The Company shall
provide each Minority Stockholder that receives a Drag-Along Notice with copies
of substantially final forms of any transaction agreements relating to the
Liquidity Event when such forms are available.

(c) Shares subject to a Drag-Along Notice will be included in the Liquidity
Event pursuant hereto on the same terms and subject to the same conditions
applicable to the Shares which Grimstad proposes to sell, liquidate, exchange,
transfer or otherwise dispose of in the Liquidity Event. Such terms and
conditions shall include, without limitation, (i) the consideration for each
applicable type, class or series of Shares (which shall be reduced by the
reasonable fees and expenses incurred by Grimstad or any of his Affiliates or
and the Company in connection with the Liquidity Event) and the timing of the
closing of such sale and (ii) the provision of information, representations,
warranties, covenants and requisite indemnifications; provided that (A) any
representations and warranties relating specifically to any Stockholder shall
only be made by such Stockholder and shall only relate to the title to the
Shares held by such Stockholder, its authority to enter into and perform its
obligations in connection with the Liquidity Event, and the lack of any
conflicts resulting from its execution, delivery and

 

4



--------------------------------------------------------------------------------

performance of the documents and transactions in connection with such Liquidity
Event, (B) any indemnification or other obligation with respect to
representations, warranties and agreements of or regarding the Company shall be
pro-rata among all the Stockholders, on a several basis for each Stockholder,
and (C) the form of consideration to be received by any Grimstad Stockholder for
any type, class or series of Shares in connection with the Liquidity Event may
be different from that received by any Minority Stockholder for such type, class
or series of Shares so long as the per share value of the consideration to be
received by such Grimstad Stockholder for such type, class or series of Shares
is the same or less than that to be received by such Management Stockholder (as
reasonably determined by the Board in good faith), in each case except in the
case of any Stockholder that otherwise agrees.

(d) Each Minority Stockholder will, if requested by the Company or Grimstad,
execute and deliver a Custody Agreement and Power of Attorney with respect to
the Shares which are to be included in the Liquidity Event pursuant to this
Section 3. The Custody Agreement and Power of Attorney will provide, among other
things, that each such Minority Stockholder will deliver to and deposit in
custody with Grimstad, named as the custodian and attorney-in-fact therein, a
certificate or certificates representing such Shares (duly endorsed in blank by
the registered owner or owners thereof or accompanied by duly endorsed stock
powers in blank) and irrevocably appoint Grimstad as such Minority Stockholder’s
agent and attorney-in-fact with full power and authority to act under a custody
agreement and power of attorney on behalf of such Minority Stockholder with
respect to the matters specified therein and, in any event, relating solely to
the Proposed Sale.

(e) Each Minority Stockholder agrees to execute such other agreements as the
Company or Grimstad may reasonably request in connection with the consummation
of a Liquidity Event and the transactions contemplated thereby, including,
without limitation, any purchase, merger or recapitalization agreement, escrow
agreement or other ancillary agreements, proxies, written consents in lieu of
meetings or waivers of appraisal rights.

4. Registration Rights. The Company shall seek to effectuate an initial public
offering of the Company’s common stock upon any request by Grimstad. In
connection with any initial public offering of the Company (or any successor
thereto or parent thereof), the Company (or such successor or parent) shall
enter into a registration rights agreement in a form satisfactory to Grimstad
with each of the Stockholders pursuant to which the Grimstad Stockholders shall
have three long-form demand registration rights and unlimited “shelf”
registration rights and all Stockholders shall have piggyback registration
rights on any registered offering by the Company (or such successor or parent),
in each case subject to customary exceptions and limitations.

 

5



--------------------------------------------------------------------------------

5. Stock Certificate Legends. A copy of this Agreement shall be filed with the
Secretary of the Company and kept with the records of the Company. Each
certificate representing the Shares owned by the Stockholders shall bear upon
its face the following legends, as appropriate:

(a) “THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS AND UNTIL REGISTERED UNDER THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL TO
THE STOCKHOLDER, WHICH COUNSEL MUST BE, AND THE FORM AND SUBSTANCE OF WHICH
OPINION ARE, SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION, TRANSFER OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION OR IS
OTHERWISE IN COMPLIANCE WITH THE ACT, SUCH LAWS AND THE STOCKHOLDERS AGREEMENT
OF THE ISSUER, DATED AS OF August 28, 2012, AS AMENDED AND SUPPLEMENTED FROM
TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF (THE “STOCKHOLDERS
AGREEMENT”).”

(b) “THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS ON TRANSFER AND OTHER CONDITIONS, AS SPECIFIED IN THE STOCKHOLDERS
AGREEMENT, COPIES OF WHICH ARE ON FILE AT THE OFFICE OF THE ISSUER AND WILL BE
FURNISHED WITHOUT CHARGE TO THE HOLDER OF SUCH SHARES UPON WRITTEN REQUEST.”

All Stockholders shall be bound by the requirements of such legends. Upon a
Registration of any shares of Capital Stock, the certificate representing the
registered shares shall be replaced, at the expense of the Company, with
certificates not bearing the legends required by Section 5(a).

6. Covenants; Representations and Warranties.

6.1 New Management Stockholders. The Company and the Stockholders hereby agree
that any employee of the Company or any Company Subsidiary who after the date of
this Agreement is offered shares of Capital Stock or holds restricted stock
units, other equity awards or options exercisable into shares of Capital Stock
shall, as a condition precedent to the acquisition of such shares, the
settlement of such restricted stock units or other equity awards or the exercise
of such options, as the case may be, (a) become a party to this Agreement by
executing a joinder in the form attached to the award agreement pursuant to
which such employee was

 

6



--------------------------------------------------------------------------------

granted such options, restricted stock units or other equity awards and such
other agreements or documents as may reasonably be requested by the Company and
(b) if such employee is a resident of a state with a community or marital
property system, cause such employee’s spouse to execute a Spousal Waiver in the
form of Schedule 3 attached hereto, and deliver such executed joinder to this
Agreement and Spousal Waiver, if applicable, to the Company at its address
specified in Section 15 hereof. Upon such execution and delivery, such employee
shall be a Management Stockholder for all purposes of this Agreement.

6.2 New Investor Stockholders. Subject to the consent of Grimstad, any Person
who is not an employee of the Company or any Company Subsidiary may become an
Investor Stockholder under this Agreement by executing a joinder in the form of
Schedule 4 attached hereto and such other agreements or documents as may
reasonably be requested by the Company and delivering such executed joinder to
this Agreement to the Company at its address specified in Section 15 hereof.

6.3 No Other Arrangements or Agreements. Each Minority Stockholder, as of the
date such Minority Stockholder becomes party to this Agreement, represents and
warrants to the Company and to each other Stockholder that, except for this
Agreement and any other agreements specified therein, and in the case of any
applicable Management Stockholder, any employment or other agreement with the
Company and any equity award agreement or plan of the Company applicable to such
Management Stockholder, such Stockholder has not entered into or agreed to be
bound by any other arrangements or agreements of any kind with any other party
with respect to Shares including, but not limited to, arrangements or agreements
with respect to the acquisition or disposition of Shares or any interest therein
or the voting of shares of Shares (whether or not such agreements and
arrangements are with the Company or any Company Subsidiary, or other
Stockholders) and each such Stockholder agrees that, except as expressly
permitted under this Agreement, such Stockholder will not enter into any such
other arrangements or agreements.

6.4 Additional Representations and Warranties. Each Stockholder represents and
warrants to the Company and each other Stockholder, as of the date such
Stockholder becomes party to this Agreement, that:

(a) such Stockholder has the power, authority and capacity (or, in the case of
any Stockholder that is a corporation, limited liability company or limited
partnership, all corporate, limited liability company or limited partnership
power and authority, as the case may be) to execute, deliver and perform this
Agreement;

(b) in the case of a Stockholder that is a corporation, limited liability
company or limited partnership, the execution, delivery and performance of this

 

7



--------------------------------------------------------------------------------

Agreement by such Stockholder has been duly and validly authorized and approved
by all necessary corporate, limited liability company or limited partnership
action, as the case may be;

(c) in the case of a Stockholder that is a trust, other vehicle for the benefit
of a Person or other entity or account, no consent of any beneficiary is
required for the execution, delivery and performance of this Agreement;

(d) in the case of a Stockholder who is married and the Shares of such
Stockholder constitute community property or otherwise requires spousal or other
approval for this Agreement to be legal, valid and binding with respect to the
Shares, this Agreement has been validly authorized and approved by, and
constitutes a valid and binding agreement of, such Stockholder’s spouse,
enforceable against such spouse in accordance with its terms;

(e) this Agreement has been duly and validly executed and delivered by such
Stockholder and constitutes a valid and legally binding obligation of such
Stockholder, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to creditors’ rights generally and general principles of equity;

(f) the execution, delivery and performance of this Agreement by such
Stockholder does not and will not violate the terms of or result in the
acceleration of any obligation under (i) any material contract, commitment or
other material instrument to which such Stockholder is a party or by which such
Stockholder is bound or (ii) in the case of a Stockholder that is a corporation,
limited liability company or limited partnership, the certificate of
incorporation and the by-laws, the certificate of formation and the limited
liability company agreement, or the certificate of limited partnership and the
limited partnership agreement, as the case may be; and

(g) if such employee is a resident of a state with a community or marital
property system, such employee’s spouse has executed a Spousal Waiver in the
form of Schedule 3 attached hereto, and such employee has delivered such
executed Spousal Waiver to the Company at its address specified in Section 15
hereof.

7. Amendment and Modification. This Agreement may be amended, modified or
supplemented by a written instrument signed by Grimstad and the Company;
provided that if any such amendment, modification or supplement would materially
and adversely affect the Minority Stockholders in a manner that is
disproportionate to the affect on Grimstad, such amendment, modification or
supplement shall also require the prior written consent of a majority in
interest of the Minority Stockholders (based on the

 

8



--------------------------------------------------------------------------------

aggregate number of Shares owned by the Minority Stockholders at the time
thereof). The Company shall notify all Stockholders promptly after any such
amendment, modification or supplement shall have taken effect.

8. Parties.

8.1 Assignment Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns; provided that neither the Company nor
any Minority Stockholder may assign any of its rights or obligations hereunder
without the consent of Grimstad unless, in the case of a Minority Stockholder,
such assignment is in connection with a Transfer explicitly permitted by this
Agreement and, prior to such assignment, such assignee complies with the
requirements of Section 8.3.

8.2 Termination. Any Stockholder who ceases to own Shares or any interest
therein shall cease to be a party to, or a Person who is subject to, this
Agreement and thereafter shall have no rights or obligations hereunder; provided
that a Transfer of Shares not explicitly permitted under this Agreement shall
not relieve a Minority Stockholder of any of such Minority Stockholder’s
obligations hereunder. All rights and obligations pursuant to Section 2 and
Section 3 shall terminate upon the occurrence of an IPO.

8.3 Agreements to Be Bound. Notwithstanding anything to the contrary contained
in this Agreement, in addition to any other conditions set forth in this
Agreement, any Transfer of Shares by a Minority Stockholder (the “Transferor”)
(other than in a Public Sale or pursuant to a Registration or Section 2) shall
be permitted under the terms of this Agreement only if the transferee of such
Transferor (the “Transferee”) executes a joinder in a form provided by the
Company, in the case of a transferee of a Management Stockholder, or in the form
of Schedule 4 attached hereto, in the case of a transferee of an Investor
Stockholder, and in the case of a Transferee of a Management Stockholder who
resides in a state with a community property system, such Transferee causes such
Transferee’s spouse, if any, to execute a Spousal Waiver in the form of Schedule
3 attached hereto. Upon the execution of the applicable joinder by such
Transferee and, if applicable, the Spousal Waiver by the spouse of such
Transferee, such Transferee, who shall be deemed a Minority Stockholder
hereunder, shall enjoy all of the rights and shall be subject to all of the
restrictions and obligations of the Transferor of such Transferee.

9. Recapitalizations, Exchanges, etc. Except as otherwise provided herein, the
provisions of this Agreement shall apply to the full extent set forth herein
with respect to (a) shares of Capital Stock and (b) any and all shares of
capital stock of the Company or any successor or assign of the Company (whether
by merger, consolidation, sale of assets or otherwise) or any Company Subsidiary
that may be issued in respect of,

 

9



--------------------------------------------------------------------------------

in exchange for, or in substitution for Shares, by reason of any stock dividend,
split, reverse split, combination, recapitalization, reclassification, merger,
consolidation or otherwise. All share numbers and percentages shall be
proportionately adjusted to reflect any stock split, stock dividend or other
subdivision or combination effected after the date hereof.

10. No Third Party Beneficiaries. This Agreement is not intended to confer upon
any Person, except for the parties hereto, any rights or remedies hereunder.

11. Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto or Person subject hereto may reasonably request in order
to carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

12. Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. This Agreement and the rights and obligations of the parties
hereunder and the Persons subject hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware, without
giving effect to the choice of law principles thereof.

(b) Jurisdiction. Any action or proceeding seeking to enforce any provision of,
or based on any right arising out of, this Agreement may be brought against any
of the parties hereto in the courts of the State of Delaware, or if it has or
can acquire jurisdiction, in the United States District Court for the District
of Delaware, and each of the parties hereto hereby consents to the jurisdiction
of such courts (and of the appropriate appellate courts) in any such action or
proceeding, and hereby waives any objection to venue laid therein. Process in
any action or proceeding referred to in the preceding sentence may be served on
any party hereto anywhere in the world, whether within or without the State of
Delaware.

(c) WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT.

13. Invalidity of Provision. The invalidity or unenforceability of any provision
of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction.

 

10



--------------------------------------------------------------------------------

14. Waiver. Waiver by any party hereto of any breach or default by any other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by any
party to assert its or his or her rights hereunder on any occasion or series of
occasions.

15. Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered personally, (b) mailed,
certified or registered mail with postage prepaid, (c) sent by next-day or
overnight mail or delivery, (d) sent by fax or (e) sent by email with a response
confirming receipt, as indicated on Schedule 5 (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof). All such notices, requests, demands, waivers and other communications
shall be deemed to have been received by (w) if by personal delivery, on the day
delivered, (x) if by certified or registered mail, on the fifth business day
after the mailing thereof, (y) if by next-day or overnight mail or delivery, on
the day delivered, or (z) if by email or fax, on the day delivered, provided
that such delivery is confirmed.

16. Headings. The headings to sections in this Agreement are for the convenience
of the parties only and shall not control or affect the meaning or construction
of any provision hereof.

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

18. Entire Agreement. This Agreement and, in the case of any applicable
Management Stockholder, any employment agreement with the Company and any equity
award agreement of the Company applicable to such Management Stockholder,
constitute the entire agreement and understanding of the parties hereto with
respect to the matters referred to herein. This Agreement and the agreements
referred to in the preceding sentence supersede all prior agreements and
understandings among the parties with respect to such matters. There are no
representations, warranties, promises, inducements, covenants or undertakings
relating to the Shares other than those expressly set forth or referred to
herein or, in the case of any applicable Management Stockholder, any employment
agreement with the Company and any equity award agreement of the Company
applicable to such Management Stockholder.

 

11



--------------------------------------------------------------------------------

19. Injunctive Relief. Shares of Capital Stock cannot readily be purchased or
sold in the open market, and for that reason, among others, the Company and the
Stockholders will be irreparably damaged in the event this Agreement is not
specifically enforced. Each of the parties therefore agrees that in the event of
a breach of any provision of this Agreement, the aggrieved party may elect to
institute and prosecute proceedings in any court of competent jurisdiction to
enforce specific performance or to enjoin the continuing breach of this
Agreement. Such remedies shall, however, be cumulative and not exclusive, and
shall be in addition to any other remedy which the Company or any Stockholder
may have.

20. Defined Terms. As used in this Agreement, the following terms shall have the
meanings ascribed to them below:

Affiliate: of any Person means any Person that directly, or indirectly controls,
or is controlled by, or is under common control with the Person in question.

Board: the board of directors of the Company.

Capital Stock: any class or series of capital stock of the Company.

Company Subsidiary: any corporation or other Person a majority of whose
outstanding voting securities is owned, directly or indirectly, by the Company.

Disability: a physical or mental impairment that renders a Management
Stockholder unable to perform the essential functions of such Management
Stockholder’s position even with reasonable accommodation (that does not impose
an undue hardship on the Company), and which has lasted at least sixty
(60) consecutive days. A physician selected by the Company or its insurers, and
consented to by such Management Stockholder or such Management Stockholder’s
personal representative shall make the determination of the existence of a
Disability. Consent by the Management Stockholder or the Management
Stockholder’s personal representative shall not be unreasonably withheld.

Fair Market Value: with respect to any Share, the value most recently
established by the Board, adjusted, if deemed necessary or advisable by the
Board, for significant developments occurring since the date such value was
established by the Board, determined as of the Termination Date of the relevant
Management Shareholder. Notwithstanding the foregoing, the Fair Market Value of
any Share acquired by a Management Stockholder pursuant to the exercise of any
stock options or settlement of any other equity award shall be determined as of
that date that is six months and one day after the acquisition of such Shares if
such date is later than the date specified in the immediately preceding
sentence.

 

12



--------------------------------------------------------------------------------

IPO: a public offering of the shares of Capital Stock that constitute at least
25% of the Company’s outstanding Shares (measured as of the date of
determination) after giving effect to such offering (including the underwriters’
exercise of any over-allotment option).

Liquidity Event: (i) any sale to a Third Party or Third Parties of not less than
a majority of the assets of the Company and its Subsidiaries on a consolidated
basis in one transaction or series of related transactions, (ii) any sale to a
Third Party or Third Parties of not less than a majority of the outstanding
shares of Capital Stock in one transaction or series of related transactions or
(iii) a merger or consolidation or other transaction which accomplishes one of
the foregoing.

Permitted Transferee: with respect to any Stockholder, any member of such
Stockholder’s immediate family (as defined in Item 404 of Regulation S-K of the
Securities Exchange Act of 1934, as amended from time to time), and any spouse
or descendant of any such person, or any trust or like vehicle solely for the
benefit of one or more of the foregoing. Any Stockholder shall also be a
Permitted Transferee of such Stockholder’s own Permitted Transferees.

Person: an individual, corporation, partnership, limited liability company,
joint venture, association, trust or other entity or organization, including,
without limitation, a government or political subdivision or an agency or
instrumentality thereof.

Public Sale: any sale of Capital Stock to the public pursuant to an offering
registered under the Securities Act or to the public through a broker, dealer or
market maker pursuant to the provisions of Rule 144 under the Securities Act.

Registration: the closing of a public offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended.

Securities Act: the Securities Act of 1933, as amended.

Shares: the equity securities of the Company

Third Party: any Person other than an Affiliate of Grimstad.

Transfer: any direct or indirect sale (including by way of merger), assignment,
mortgage, transfer, pledge, hypothecation or other disposal (whether with or
without consideration and whether voluntarily or involuntarily or by operation
of law).

[Remainder of the page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed by each of the parties
hereto, effective as of the date first above written.

 

IPAYMENT HOLDINGS, INC. By:  

/s/ Carl A. Grimstad

Name:   Carl A. Grimstad Title:   President and Chief Executive   Officer
IPAYMENT GP, LLC By:  

/s/ Carl A. Grimstad

Name:   Carl A. Grimstad Title:   President and Chief Executive   Officer

/s/ Carl A. Grimstad

Carl A. Grimstad

[Signature Page to Stockholders Agreement]

 

14



--------------------------------------------------------------------------------

CARL A. GRIMSTAD 2011 CHILDREN’S TRUST By:  

/s/ Robert S. Torino

Name:   Robert S. Torino Title:   Trustee C. GRIMSTAD ASSOCIATES LLC By:  

/s/ Andrew Aiello

Name:   Andrew Aiello Title:   Managing Member

[Signature Page to Stockholders Agreement]

 

15



--------------------------------------------------------------------------------

/s/ Harold H. Stream, III

Harold H. Stream, III

STREAM FAMILY LIMITED

PARTNERSHIP

By:  

/s/ Harold H. Stream, III

Name:   Harold H. Stream, III Title:   Manager

/s/ Sandra Stream Miller, by

Harold H. Stream, III

Sandra Stream Miller

M.G. STREAM TRUST F/B/O

HAROLD H. STREAM, III

By:  

/s/ Bruce N. Kirkpatrick

Name:   Bruce N. Kirkpatrick Title:   Trustee

M.G. STREAM TRUST F/B/O

SANDRA GRAY STREAM

By:  

/s/ Bruce N. Kirkpatrick

Name:   Bruce N. Kirkpatrick Title:   Trustee

M.G. STREAM TRUST F/B/O

WILLIAM GRAY STREAM

By:  

/s/ Bruce N. Kirkpatrick

Name:   Bruce N. Kirkpatrick Title:   Trustee OPAL GRAY TRUST By:  

/s/ Bruce N. Kirkpatrick

Name:   Bruce N. Kirkpatrick Title:   Trustee

[Signature Page to Stockholders Agreement]

 

16



--------------------------------------------------------------------------------

SANDRA STREAM MILLER TRUST By:  

/s/ Harold H. Stream, III

Name:   Harold H. Stream, III Title:   Trustee

[Signature Page to Stockholders Agreement]

 

17



--------------------------------------------------------------------------------

Schedule 1

CERTAIN GRIMSTAD STOCKHOLDERS

 

1. C. Grimstad Associates LLC

 

2. iPayment GP, LLC

 

3. Carl A. Grimstad 2011 Children’s Trust



--------------------------------------------------------------------------------

Schedule 2

STREAM STOCKHOLDERS

 

1. Harold H. Stream, III

 

P.O. Box 40

Lake Charles, LA 70602

2. Stream Family Limited Partnership

 

P.O. Box 40

Lake Charles, LA 70602

3. Sandra Stream Miller Trust

 

P.O. Box 40

Lake Charles, LA 70602

4. M.G. Stream Trust f/b/o Harold H. Stream, III

 

P.O. Box 40

Lake Charles, LA 70602

5. M.G. Stream Trust f/b/o Sandra Gray Stream

 

P.O. Box 40

Lake Charles, LA 70602

6. M.G. Stream Trust f/b/o William Gray Stream

 

P.O. Box 40

Lake Charles, LA 70602

7. Opal Gray Trust

 

P.O. Box 40

Lake Charles, LA 70602



--------------------------------------------------------------------------------

Schedule 3

SPOUSAL WAIVER

Reference is made to the Stockholders Agreement of iPayment Holdings, Inc.,
dated as of August 28, 2012 (as the same shall be amended from time to time, the
“Agreement”). [INSERT NAME] hereby waives and releases any and all equitable or
legal claims and rights, actual, inchoate or contingent, which he or she may
have or acquire with respect to the disposition, voting or control of any shares
of Capital Stock (as defined in the Agreement) that are subject to the Agreement
(except for rights in respect of the proceeds of any disposition of such
shares), other than any shares of Capital Stock directly owned by the
undersigned.

 

 

Name:



--------------------------------------------------------------------------------

Schedule 4

NEW INVESTOR STOCKHOLDER JOINDER AGREEMENT

[DATE]

Reference is made to that certain Stockholders Agreement of iPayment Holdings,
Inc. (the “Company”), dated as of August 28, 2012, a copy of which is attached
hereto (as amended from time to time, the “Stockholders Agreement”).

The undersigned signatory, in order to become the owner or holder of shares of
any class of the capital stock of the Company, by virtue of the issuance by the
Company of shares of capital stock to such signatory and/or the transfer of
shares of capital stock to such signatory, hereby agrees that by the
undersigned’s execution hereof, the undersigned is a party to the Stockholders
Agreement subject to all of the rights, restrictions, conditions and obligations
applicable to the Investor Stockholders (as that term is defined in Stockholders
Agreement) set forth in the Stockholders Agreement. This Joinder Agreement shall
take effect and shall become a part of said Stockholders Agreement as of the
date first written above (or, if earlier, the effective date of the relevant
issuance or transfer of the shares of capital stock to the undersigned).

 

 

 

  (please print name of transferee)

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

Email:

 

 

CONSENTED TO BY:

 

 

Carl A. Grimstad



--------------------------------------------------------------------------------

Schedule 5

NOTICES

A. If to the Company or iPayment GP, LLC

Tower 56

126 East 56th Street

33rd Floor

New York, NY 10022

Attention: Philip Ragona

Fax: (818) 540-6856

Email: pragona@ipaymentinc.com

with a courtesy copy to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Fax: (212) 521-7870

Attn: Gregory V. Gooding

Email: ggooding@debevoise.com

B. If to C. Grimstad Associates LLC:

c/o Andrew Aiello

2 Towline Lane

Clifton Park, NY 12065

Fax: (518) 373-0916

Email: aiellodrew@gmail.com

C. If to Carl A. Grimstad 2011 Children’s Trust:

c/o Robert Torino, Trustee

30721 Russell Ranch Road, Suite 200

Westlake Village, CA 91362

Fax: (818) 540-6703

Email: rtorino@ipaymentinc.com

D. If to any Stream Stockholder, as set forth on Schedule 2 for such Stream
Stockholder.

E. If to any Investor Stockholder, as set forth on such Investor Stockholder’s
joinder to this Agreement.

F. If to any Management Stockholder, as set forth on such Management
Stockholder’s joinder to this Agreement.

 

ii